Order, Supreme Court, New York County (Milton A. Tingling, *558J.), entered October 15, 2003, which, in an action for personal injuries sustained when plaintiff slipped and fell in a puddle of water in defendants’ hotel’s lobby, inter alia, denied defendants’ cross motion for summary judgment dismissing the complaint, unanimously modified, on the law, to grant defendants’ cross motion, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
The complaint should have been dismissed for lack of evidence that defendants received any complaints or otherwise acquired actual notice of the alleged puddle, or that the puddle had existed for a sufficient period of time for defendants to have acquired constructive notice (see Garcia v Delgado Travel Agency, 4 AD3d 204 [2004], citing, inter alia, Kovelsky v City Univ., 221 AD2d 234 [1995]; and Wallace v Doral Tuscany Hotel, 302 AD2d 255 [2003]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.